Name: Commission Regulation (EEC) No 2184/89 of 19 July 1989 altering the export refunds on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 208/34 Official Journal of the European Communities 20 . 7. 89 COMMISSION REGULATION (EEC) No 2184/89 of 19 July 1989 altering the export refunds on oil seeds quantities for the 1989/90 year, has not, to date, been fixed ; wheareas the amount of the refund for the 1989/90 year has been provisionally calculated on the basis of an abatement of ECU 3,44 per 100 kilograms for colza and rape seed ; Whereas it follows from applying the detailed rules contained in - Commission Regulation (EEC) No 1934/89 to the information at present known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1225/89 (2), Having regard to Regulation No 142/67/EEC of the Council of 21 June 1967 on export refunds on colza, rape and sunflower seeds (3), as last amended by Regulation (EEC) No 2429/72 (4), and in particular Article 2 (3) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the exchange rates to be applied in agriculture (*), as last amended by Regulation (EEC) No 2099/89 (*), Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed Q, as last amended by Regulation (EEC) No 2216/88 (8), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the export refunds on oil were fixed by Commission Regulation (EEC) No 1 934/89 (9) ; Whereas the abatement of the refund which arises, where appropriate, from the system of maximum guaranteed HAS ADOPTED THIS REGULATION : Article 1 1 . In the case of colza and rape seed, the amounts of the refund referred to in Article 4 ( 1 ) of Regulation (EEC) No 651 /71 of the Commission (,0) shall be as set out in the Annex hereto. 2. There shall be no refund on sunflower seed. 3 . Certificates fixing the export refund in advance shall be valid from their date of issue until the end of the following month. 4. However, the amount of the export refund for colza and rape seeds shall be confirmed . or replaced with effect from 20 July 1989 to take account, where applicable, of the consequences of the application of the maximum guaranteed quantities system. Article 2 This Regulation shall enter into force on 20 July 1989 .^ This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9. 1966, p. 3025/66. 0 OJ No L 128, 11, 5 . 1989, p. 15 . (3) OJ No 125, 26. 6. 1967, p. 2461 /67. (4) OJ No L 264, 23 . 11 . 1972, p. 1 . 0 OJ No L 164, 24. 6. 1985, p. 11 . if) OJ No L 201 , 14 . 5. 1989, p. 8 . 0 OJ No L 167, 25. 7. 1972, p. 9. ( ») OJ No L 197, 26 . 7 . 1988, p . 10 . (') O T No L 187, 1 . 7. 1989 , p. 55 . ( 10) OJ No L 75, 30 . 3 . 1971 , p . 16 . No L 208/3520 . 7 . 89 Official Journal of the European Communities ANNEX to the Commission Regulation of 19 July 1989 altering the export refunds on oil seeds (amounts per 100 kilograms) Current 7 C) 1st period 8 (') 2nd period 9 3rd period 10 4th period 11 5th period 12 1 . Gross refunds (ECU) : I I I  Spain 18,000 18,000    .    Portugal 20,440 20,440      other Member States 17,000 17,000     2. Final refunds : l l \ l Seeds harvested and exported from : l l \  Federal Republic of Germany (DM) 40,63 40,63  .    Netherlands (Fl) 44,84 44,84   ¢    BLEU (Bfrs/Lfrs) 820,88 820,88      France (FF) 127,08 127,08 ,      Denmark (Dkr) 151,81 151,81      Ireland ( £ Irl) 14,144 14,144      United Kingdom ( £) 10,432 ¢ 10,432     :  Italy (Lit) 28 301 28 301      Greece (Dr) 2 526,64 2 496,50   -    Spain (Pta) 2 911,03 2 911,03      Portugal (Esc) 3 875,78 3 873,79     (') Subject of the consequences of the application of the system of maximum guaranteed quantities.